Exhibit 10(d)

SCHEDULE 1.1(b)

EXISTING LETTERS OF CREDIT

The Existing Letters of Credit are:

1. The Facility LCs issued by Comerica Bank, Compass Bank, Guaranty Bank,
JPMorgan Chase Bank, N.A., PNC Bank, National Association, SunTrust Bank and
Wachovia Bank, National Association listed in the attachments hereto;

2. Letter of Credit Number 91897053 issued by BNP Paribas on June 22, 2007 to
U.S. Bank, as Beneficiary in the amount of $13,234,834.84;

3. Letter of Credit Number 9189798 issued by BNP Paribas on June 28, 2007 to
LaSalle Bank Midwest National Association as Beneficiary in the amount of
$8,067,745.10.

4. Letter of Credit Number 576898 issued by JPMorgan Chase Bank, N.A. on June
28, 2007 to LaSalle Bank as Beneficiary in the amount of $11,428,796.45; and

5. Letter of Credit Number 576899 issued by JPMorgan Chase Bank, N.A. on June
28, 2007 to LaSalle Bank Midwest National Association as Beneficiary in the
amount of $6,953,778.13.



--------------------------------------------------------------------------------

Bonds & Letters of Credit   Page 1 of 4

 

LOGO [g53204g69k19.jpg]  

    Bonds & Letters of Credit

 

        Bonds & Letters of
Credit    |    Banks & Sureties    |    Reports    |    Utilities            

Marcia Howard

             

Marcia.Howard@Pulte.com

  LOGO [g53204g92t83.jpg]               107 Matches      Bond & Letter of Credit
Search Results    

 

Bond/LC

  

Company

  

Bank/Surety

  

Beneficiary

  

Bond/LC Type

   Current Amount    Issued   Cancel Date 506021    MICHIGAN MARKET    COMERICA
   DEPT ENVIRONMENT QUALITY    LICENSE/PERMIT    $ 50,000.00    4/27/2000  
506054    ILLINOIS NORTH MARKET    COMERICA    VILLAGE OF KILDEER    PERFORMANCE
   $ 653,507.04    8/1/2001   511074    PHC CORPORATE    COMERICA    OLD
REPUBLIC INSURANCE COMPANY    RISK & INSURANCE    $ 4,666,343.00    1/31/1991  
511395    PHC CORPORATE    COMERICA    LIBERTY MUTUAL INSURANCE COMPANY    RISK
& INSURANCE    $ 18,997,000.00    3/21/1991   526021    PHC CORPORATE   
COMERICA    COLORADO COMM OF INSURANCE    RISK & INSURANCE    $ 500,000.00   
11/18/1994   545620-01    PHC CORPORATE    COMERICA    PACIFIC EMPLOYERS
INSURANCE    RISK & INSURANCE    $ 2,500,000.00    5/20/1998   547625   
MICHIGAN MARKET    COMERICA    WASHTENAW COUNTY DRAIN    PERFORMANCE    $
25,000.00    9/4/1998   578243    MICHIGAN MARKET    COMERICA    NORTHVILLE
TOWNSHIP    PERFORMANCE    $ 3,935.00    10/29/2002   580674    CLEVELAND MARKET
   COMERICA    CITY OF BROADVIEW HTS    PERFORMANCE    $ 60,205.40    2/10/2003
  582013    MICHIGAN MARKET    COMERICA    WAYNE COUNTY PUB SERV    PERFORMANCE
   $ 102,000.00    4/3/2003   585460    MICHIGAN MARKET    COMERICA    WASHTENAW
COUNTY DRAIN    PERFORMANCE    $ 100,000.00    8/26/2003   585564    MICHIGAN
MARKET    COMERICA    WAYNE COUNTY PUB SERV    PERFORMANCE    $ 65,000.00   
8/29/2003   586012    MICHIGAN MARKET    COMERICA    WASHTENAH COUNTY ROAD   
PERFORMANCE    $ 134,000.00    9/18/2003   586013    MICHIGAN MARKET    COMERICA
   WAYNE COUNT DPS    PERFORMANCE    $ 200,000.00    9/18/2003   586740   
MICHIGAN MARKET    COMERICA    WAYNE COUNTY    PERFORMANCE    $ 1,000,000.00   
10/20/2003   587081    MICHIGAN MARKET    COMERICA    WASHTENAW CTY DRAIN   
PERFORMANCE    $ 251,650.00    11/3/2003   587538    MICHIGAN MARKET    COMERICA
   WASHTENAW COUNTY DRAIN    PERFORMANCE    $ 2,516,000.00    11/20/2003  
587595    MICHIGAN MARKET    COMERICA    WASHTENAW COUNTY ROAD    PERFORMANCE   
$ 250,000.00    11/24/2003   587662    MICHIGAN MARKET    COMERICA    CANTON
TOWNSHIP    PERFORMANCE    $ 130,000.00    11/25/2003   590587    MICHIGAN
MARKET    COMERICA    HERON RIDGE ASSOCIATE    PERFORMANCE    $ 174,000.00   
3/24/2004   590744    CLEVELAND MARKET    COMERICA    CITY OF BROADVIEW HTS   
PERFORMANCE    $ 83,744.00    3/29/2004   590745    CLEVELAND MARKET    COMERICA
   CITY OF BROADVIEW HTS    PERFORMANCE    $ 56,838.00    3/29/2004   591651   
MICHIGAN MARKET    COMERICA    ORION TOWNSHIP    PERFORMANCE    $ 130,000.00   
4/28/2004   591652    MICHIGAN MARKET    COMERICA    ORION TOWNSHIP   
PERFORMANCE    $ 50,000.00    4/28/2004   592040    MICHIGAN MARKET    COMERICA
   WASHTENAW COUNTY ROAD    PERFORMANCE    $ 500,000.00    5/14/2004  

 

 



--------------------------------------------------------------------------------

Bonds & Letters of Credit   Page 2 of 4

 

592626-04    PHC CORPORATE    COMERICA    WAYNE COUNTY ENVIRONMENT    OTHER   $
13,500.00   6/3/2004   593245    MICHIGAN MARKET    COMERICA    CANTON TOWNSHIP
   PERFORMANCE   $ 30,375.00   6/25/2004   594218    MICHIGAN MARKET    COMERICA
   CITY OF NOVI    PERFORMANCE   $ 935,832.00   8/2/2004   594424    MICHIGAN
MARKET    COMERICA    CANTON TOWNSHIP    PERFORMANCE   $ 51,000.00   8/10/2004  
595427    MICHIGAN MARKET    COMERICA    WAYNE COUNTY    PERFORMANCE   $
390,000.00   9/20/2004   596799-04    MICHIGAN MARKET    COMERICA    WASHTENAW
COUNTY ROAD    PERFORMANCE   $ 240,000.00   11/9/2004   597128    MICHIGAN
MARKET    COMERICA    WASHTENAW COUNTY DRAIN    PERFORMANCE   $ 1,000,000.00  
11/22/2004   597597-04    MICHIGAN MARKET    COMERICA    SHELBY TOWNSHIP   
PERFORMANCE   $ 48,125.00   12/9/2004   597907-04    MICHIGAN MARKET    COMERICA
   CITY OF CHELSEA    MAINTENANCE   $ 43,960.00   12/20/2004   598637-04   
MICHIGAN MARKET    COMERICA    CITY OF NOVI    PERFORMANCE   $ 100,500.00  
1/19/2005   598638-04    MICHIGAN MARKET    COMERICA    CITY OF NOVI   
PERFORMANCE   $ 117,000.00   1/19/2005   599117-04    MICHIGAN MARKET   
COMERICA    YPSILANTI TOWNSHIP    PERFORMANCE   $ 1,190,923.00   2/7/2005  
599168-04    MICHIGAN MARKET    COMERICA    WASHTENAW COUNTY ROAD    PERFORMANCE
  $ 53,970.00   2/8/2005   599186-04    MICHIGAN MARKET    COMERICA    CITY OF
NOVI    PERFORMANCE   $ 942,554.00   2/9/2005   599457-04    MICHIGAN MARKET   
COMERICA    WAYNE COUNTY    PERFORMANCE   $ 50,000.00   2/23/2005   599764-04   
MICHIGAN MARKET    COMERICA    MACOMB COUNTY TREASURER    PERFORMANCE   $
222,305.20   3/8/2005   599765-04    MICHIGAN MARKET    COMERICA    MACOMB
COUNTY ROAD COMM    PERFORMANCE   $ 155,526.80   3/8/2005   600420-04    ORANGE
COUNTY-S RIVERSIDE MKT    COMERICA    PARDEE HOMES    PERFORMANCE   $ 65,500.00
  4/1/2005   600906-04    MICHIGAN MARKET    COMERICA    WASHTENAW COUNTY ROAD
   PERFORMANCE   $ 1,043,000.00   4/20/2005   601143-04    JACKSONVILLE MARKET
   COMERICA    ST. JOHNS RIVER WATER MGMT DIST    PERFORMANCE   $ 32,841.60  
4/29/2005   610175-04    MINNESOTA MARKET    COMERICA    CITY OF HUGO   
PERFORMANCE   $ 79,813.00   5/16/2005   610176-04    MINNESOTA MARKET   
COMERICA    CITY OF HUGO    PERFORMANCE   $ 290,892.00   5/16/2005   610221-04
   MINNESOTA MARKET    COMERICA    CITY OF SHAKOPEE    PERFORMANCE   $ 15,000.00
  5/16/2005   611233-04    ORANGE COUNTY-S RIVERSIDE MKT    COMERICA    PARDEE
HOMES    PERFORMANCE   $ 71,500.00   6/22/2005   611332-04    MICHIGAN MARKET   
COMERICA    CANTON TOWNSHIP    PERFORMANCE   $ 18,000.00   6/24/2005   611333-04
   MICHIGAN MARKET    COMERICA    CANTON TOWNSHIP    PERFORMANCE   $ 728,000.00
  6/24/2005   611539-04    MICHIGAN MARKET    COMERICA    WASHTENAW COUNTY DRAIN
   PERFORMANCE   $ 1,413,326.00   7/5/2005   611719-04    MICHIGAN MARKET   
COMERICA    WASHTENAW COUNTY DRAIN    PERFORMANCE   $ 141,326.00   7/12/2005  
611842-04    MINNESOTA MARKET    COMERICA    CITY OF MAPLE GROVE    PERFORMANCE
  $ 27,000.00   7/15/2005   611862-04    MINNESOTA MARKET    COMERICA    CITY OF
COTTAGE GROVE    PERFORMANCE   $ 400,966.00   7/18/2005   612054-04    MICHIGAN
MARKET    COMERICA    WAYNE COUNTY    PERFORMANCE   $ 50,000.00   7/25/2005  
612245-04    MICHIGAN MARKET    COMERICA    CITY OF NOVI    PERFORMANCE   $
3,035,159.50   8/1/2005   612246-04    MICHIGAN MARKET    COMERICA    CITY OF
NOVI    PERFORMANCE   $ 1,517,171.00   8/1/2005   612248-04    MICHIGAN MARKET
   COMERICA    WAYNE COUNTY    PERFORMANCE   $ 46,500.00   8/1/2005   612249-04
   MICHIGAN MARKET    COMERICA    WAYNE COUNTY    PERFORMANCE   $ 150,000.00  
8/1/2005  

 

 



--------------------------------------------------------------------------------

Bonds & Letters of Credit   Page 3 of 4

 

612307-04    MINNESOTA MARKET    COMERICA    CITY OF SHAKOPEE    PERFORMANCE   $
249,200.00   8/4/2005   612670-04    CLEVELAND MARKET    COMERICA    MEDINA
COUNTY    PERFORMANCE   $ 66,000.00   8/18/2005   613043-04    MINNESOTA MARKET
   COMERICA    CITY OF MAPLE GROVE    FINANCIAL GUARANTEE   $ 125,700.00  
9/7/2005   613072-04    PULTE HOME SCIENCES - VA OPS    COMERICA    BALLSFORD
INDUSTRIAL CTR, LLC    FINANCIAL GUARANTEE   $ 9,493.33   9/8/2005   613083-04
   FT. MYERS MARKET    COMERICA    COLLIER COUNTY    PERFORMANCE   $ 594,357.12
  9/8/2005   613477-04    ORLANDO MARKET    COMERICA    CITY OF ROCKLEDGE   
PERFORMANCE   $ 414,373.75   9/22/2005   613608-04    FT. MYERS MARKET   
COMERICA    COLLIER COUNTY    PERFORMANCE   $ 94,602.32   9/28/2005   613746-04
   MICHIGAN MARKET    COMERICA    WASHTENAW COUNTY DRAIN    FINANCIAL GUARANTEE
  $ 48,720.00   10/4/2005   613835-04    MICHIGAN MARKET    COMERICA    MACOMB
COUNTY ROAD    MAINTENANCE   $ 83,218.40   10/6/2005   614047-04    ORLANDO
MARKET    COMERICA    OSCEOLA COUNTY    PERFORMANCE   $ 1,997,000.00  
10/14/2005   614086-04    MICHIGAN MARKET    COMERICA    WASHTENAW COUNTY DRAIN
   PERFORMANCE   $ 487,200.00   10/18/2005   614475-04    MICHIGAN MARKET   
COMERICA    CITY OF NOVI-TREASURER    FINANCIAL GUARANTEE   $ 17,604.00  
11/1/2005   616769-04    SACRAMENTO SOUTH MARKET    COMERICA    BAYLESS-SOUTH
LAGUNA LTD    FINANCIAL GUARANTEE   $ 875,000.00   1/30/2006   617004-04   
MICHIGAN MARKET    COMERICA    GRAND BLANC TOWNSHIP    FINANCIAL GUARANTEE   $
750,000.00   2/8/2006   617605-04    MICHIGAN MARKET    COMERICA    WASHTENAW
COUNTY DRAIN    PERFORMANCE   $ 248,500.00   3/3/2006   617674-04    MICHIGAN
MARKET    COMERICA    WASHTENAW COUNTY ROAD COMMISSION    PERFORMANCE   $
480,391.00   3/7/2006   618254-04    MICHIGAN MARKET    COMERICA    CITY OF
NOVI-TREASURER’S OFFICE    PERFORMANCE   $ 743,782.50   3/28/2006   618257-04   
MICHIGAN MARKET    COMERICA    CITY OF NOVI-TREASURER’S OFFICE    PERFORMANCE  
$ 37,200.00   3/28/2006   618259-04    MICHIGAN MARKET    COMERICA    CITY OF
NOVI-TREASURER’S OFFICE    PERFORMANCE   $ 63,385.00   3/28/2006   618260-04   
MICHIGAN MARKET    COMERICA    CITY OF NOVI-TREASURER’S OFFICE    PERFORMANCE  
$ 4,400.00   3/28/2006   618347-04    MICHIGAN MARKET    COMERICA    YPSILANTI
COMMUNITY UTILITIES AUTHORITY    PERFORMANCE   $ 38,000.00   3/30/2006  
618508-04
   MICHIGAN MARKET    COMERICA    CHARTER TWP OF YPSILANTI    PERFORMANCE   $
75,000.00   4/4/2006   618509-04    MICHIGAN MARKET    COMERICA    CHARTER TWP
OF YPSILANTI    PERFORMANCE   $ 1,771,535.00   4/4/2006   618510-04    MICHIGAN
MARKET    COMERICA    CHARTER TWP OF YPSILANTI    PERFORMANCE   $ 30,000.00  
4/4/2006   618511-04    MICHIGAN MARKET    COMERICA    CHARTER TWP OF YPSILANTI
   PERFORMANCE   $ 2,600,000.00   4/4/2006   618512-04    MICHIGAN MARKET   
COMERICA    WASHTENAW COUNTY DRAIN COMMISSIONER’S OFFICE    PERFORMANCE   $
2,485,000.00   4/4/2006   618627-04    MICHIGAN MARKET    COMERICA    CHARTER
TWP OF YPSILANTI    PERFORMANCE   $ 86, 165.00   4/6/2006   618744-04   
MICHIGAN MARKET    COMERICA    CHARTER TWP OF YPSILANTI    PERFORMANCE   $
457,200.00   4/11/2006  

 

 



--------------------------------------------------------------------------------

Bonds & Letters of Credit   Page 4 of 4

 

619456-04   MICHIGAN MARKET   COMERICA   WAYNE COUNTY   PERFORMANCE   $
50,000.00   5/5/2006 619457-04   MICHIGAN MARKET   COMERICA   WAYNE COUNTY  
PERFORMANCE   $ 50,000.00   5/5/2006 619937-04   MICHIGAN MARKET   COMERICA  
CITY OF NOVI-TREASURER’S OFFICE   PERFORMANCE   $ 141,500.00   5/24/2006
619938-04   MICHIGAN MARKET   COMERICA   CITY OF NOVI-TREASURER’S OFFICE  
PERFORMANCE   $ 95,381.50   5/24/2006 620090-04   MICHIGAN MARKET   COMERICA  
MACROLEASE CORPORATION   FINANCIAL GUARANTEE   $ 64,272.00   6/7/2006 620973-04
  PHC CORPORATE   COMERICA   LIBERTY MUTUAL INSURANCE   FINANCIAL GUARANTEE   $
1,259,490.00   7/6/2006 621453-04   MICHIGAN MARKET   COMERICA   WASHTENAW
COUNTY ROAD COMM   PERFORMANCE   $ 180,260.00   7/25/2006 622152-04   MICHIGAN
MARKET   COMERICA   BROWNSTOWN TOWNSHIP   PERFORMANCE   $ 50,000.00   8/24/2006
622153-04   MICHIGAN MARKET   COMERICA   BROWNSTOWN TOWNSHIP   PERFORMANCE   $
50,000,00   8/24/2006 623667-04   MICHIGAN MARKET   COMERICA   BTOWNSTOWN
TOWNSHIP   PERFORMANCE   $ 50,000.00   10/24/2006 623668-04   MICHIGAN MARKET  
COMERICA   BROWNSTOWN TOWNSHIP   PERFORMANCE   $ 20,000.00   10/24/2006
624729-04   MICHIGAN MARKET   COMERICA   OAKLAND COUNTY ROAD COMMISSIONERS  
PERFORMANCE   $ 172,632,00   11/27/2006 625106-04   MICHIGAN MARKET   COMERICA  
CHARTER TWP OF YPSILANTI   FINANCIAL GUARANTEE   $ 30,000.00   12/12/2006
625107-04   MICHIGAN MARKET   COMERICA   CHARTER TWP OF YPSILANTI   FINANCIAL
GUARANTEE   $ 30,000,00   12/12/2006 625108-04   MICHIGAN MARKET   COMERICA  
CHARTER TWP OF YPSILANTI   FINANCIAL GUARANTEE   $ 30,000.00   12/12/2006
625221-04   MICHIGAN MARKET   COMERICA   WASHTENAW COUNTY DRAIN COMM  
PERFORMANCE   $ 304,167.00   12/18/2006 625222-04   BAY AREA MARKET   COMERICA  
CITY OF OAKLAND   MAINTENANCE   $ 55,101.85   12/18/2006 626997-04  

INDIANAPOLIS

MARKET

  COMERICA   HAMILTON SOUTHEASTERN UTILITIES   PERFORMANCE   $ 1,518,200.00  
3/6/2007 628169-04   HOUSTON MARKET   COMERICA   CW RICHMOND, L.P.   FINANCIAL
GUARANTEE   $ 1,000,000.00   4/26/2007                

Total

      $ 67,994,820.31                   2.2.0   Copyright © 2005 Pulte Homes,
Inc. All rights reserved.

 

 



--------------------------------------------------------------------------------

Bonds & Letters of Credit   Page 1 of 1

 

 

LOGO [g53204g69k19.jpg]  

    Bonds & Letters of Credit

 

        Bonds & Letters of
Credit    |    Banks & Sureties    |    Reports    |    Utilities            

Marcia Howard

             

Marcia.Howard@Pulte.com

  LOGO [g53204g92t83.jpg]               4 Matches      Bond & Letter of Credit
Search Results    

 

Bond/
LC

  

Company

  

Bank/Surety

  

Beneficiary

  

Bond/LC Type

   Current
Amount    Issued   Cancel Date 25559    DELAWARE VALLEY MARKET    COMPASS BANK
   UPPER MAKEFIELD TWSP    PERFORMANCE    $ 109,500.00    3/6/2002   25560   
DELAWARE VALLEY MARKET    COMPASS BANK    UPPER MAKEFIELD TWSP    PERFORMANCE   
$ 564,427.70    3/5/2002   25561    DELAWARE VALLEY MARKET    COMPASS BANK   
UPPER MAKEFIELD TWSP    PERFORMANCE    $ 364,416.00    3/5/2002   26163   
MICHIGAN MARKET    COMPASS BANK    CHARTER TOWNSHIP OF CANTON    PERFORMANCE   
$ 38,205.00    7/11/2003                           Total                $
1,076,548.70                              2.2.0    Copyright © 2005 Pulte Homes,
Inc. All rights reserved.        

 

 



--------------------------------------------------------------------------------

Bonds & Letters of Credit   Page 1 of 1

 

 

LOGO [g53204g69k19.jpg]  

    Bonds & Letters of Credit

 

        Bonds & Letters of
Credit    |    Banks & Sureties    |    Reports    |    Utilities            

Marcia Howard

             

Marcia.Howard@Pulte.com

  LOGO [g53204g92t83.jpg]               7 Matches      Bond & Letter of Credit
Search Results    

 

Bond/LC

  

Company

  

Bank/Surety

  

Beneficiary

  

Bond/LC Type

   Current Amount    Issued   Cancel Date 1326    NORTH INLAND EMPIRE MARKET   
GUARANTY BANK    JURUPA COMM. SERVICES DIST    FINANCIAL GUARANTEE    $
1,803,237.00    12/5/2005   1361    WASHINGTON MARKET    GUARANTY BANK   
PREMIER TITLE    PERFORMANCE    $ 11,100,000.00    3/20/2006   1363    PHC
CORPORATE    GUARANTY BANK    STATE OF NEVADA    FINANCIAL GUARANTEE    $
272,000.00    3/24/2006   1449    PHOENIX WEST MARKET    GUARANTY BANK    FIRST
AMERICAN TITLE INSURANCE CO.    FINANCIAL GUARANTEE    $ 626,713.80    8/31/2006
  1450    PHOENIX WEST MARKET    GUARANTY BANK    FIRST AMERICAN TITLE INSURANCE
CO.    FINANCIAL GUARANTEE    $ 485,756.70    8/31/2006   1553    AUSTIN MARKET
   GUARANTY BANK    CITY OF KYLE    PERFORMANCE    $ 97,900.00    5/17/2007  
1558    HOUSTON MARKET    GUARANTY BANK    CW RICHMOND LP    FINANCIAL GUARANTEE
   $ 1,000,000.00    5/24/2007                           Total                $
15,385,607.50                              2.2.0    Copyright © 2005 Pulte
Homes, Inc. All rights reserved.        

 

 



--------------------------------------------------------------------------------

Bonds & Letters of Credit   Page 1 of 3

 

 

LOGO [g53204g69k19.jpg]  

    Bonds & Letters of Credit

 

        Bonds & Letters of
Credit    |    Banks & Sureties    |    Reports    |    Utilities            

Marcia Howard

             

Marcia.Howard@Pulte.com

  LOGO [g53204g92t83.jpg]               68 Matches      Bond & Letter of Credit
Search Results    

 

Bond/LC

 

Company

  

Bank/Surety

  

Beneficiary

  

Bond/LC Type

   Current Amount    Issued   Cancel Date S-200931   ILLINOIS NORTH MARKET    JP
MORGAN CHASE    VILLAGE OF LAKE ZURICH    PERFORMANCE    $ 599,381.81   
9/9/2005   S-201186   METRO NY/NJ MARKET    JP MORGAN CHASE   
MANCHESTER TOWNSHIP    PERFORMANCE    $ 8,109,757.17    9/9/2005   S-576481  
LONG ISLAND MARKET    JP MORGAN CHASE    CROWE DEEGAN, LLP    FINANCIAL
GUARANTEE    $ 1,500,000.00    5/4/2007   S-636851   LONG ISLAND MARKET    JP
MORGAN CHASE    SUFFOLK COUNTY    PERFORMANCE    $ 500,000.00    5/5/2005  
S-637971   ILLINOIS NORTH MARKET    JP MORGAN CHASE    CITY OF CRYSTAL LAKE   
PERFORMANCE    $ 49,955.00    5/202005   S-641724   PHOENIX WEST MARKET    JP
MORGAN CHASE    CITRUS & NORTHERN LLC    PERFORMANCE    $ 895,269.51    7/1/2005
  S-649420   ILLINOIS SOUTH MARKET    JP MORGAN CHASE    VILLAGE OF OSWEGO   
PERFORMANCE    $ 1,651,129.70    8/25/2005   S-650144   ILLINOIS SOUTH MARKET   
JP MORGAN CHASE    KANE COUNTY    PERFORMANCE    $ 845,949.75    10/4/2005  
S-650146   PHC CORPORATE    JP MORGAN CHASE    OLD REPUBLIC INSURANCE   
FINANCIAL GUARANTEE    $ 19,718,500.00    10/5/2005   S-650147   LONG ISLAND
MARKET    JP MORGAN CHASE    SUFFOLK COUNTY    PERFORMANCE    $ 85,000.00   
10/17/2005   S-650149   ILLINOIS SOUTH MARKET    JP MORGAN CHASE    VILLAGE OF
OSWEGO    PERFORMANCE    $ 385,175.45    10/17/2005   S-650545   ILLINOIS SOUTH
MARKET    JP MORGAN CHASE    VILLAGE OF OSWEGO    PERFORMANCE    $ 167,915.55   
10/17/2005   S-650546   ILLINOIS SOUTH MARKET    JP MORGAN CHASE    CITY OF
OSWEGO    PERFORMANCE    $ 6,450,174.50    10/17/2005   S-650547   ILLINOIS
NORTH MARKET    JP MORGAN CHASE    VILLAGE OF CARPENTERSVILLE    PERFORMANCE   
$ 1,276,560.07    10/20/2005   S-650568   ILLINOIS NORTH MARKET   
JP MORGAN CHASE    VILLAGE OF CARPENTERSVILLE    PERFORMANCE    $ 3,813,151.11
   10/20/2005   S-650610   PHOENIX WEST MARKET    JP MORGAN CHASE    FIRST
AMERICAN TITLE    PERFORMANCE    $ 77,478.00    11/30/2005   S-650832   METRO
NY/NJ MARKET    JP MORGAN CHASE    MEDINA, O’BRIEN, MAMO & GARCIA    FINANCIAL
GUARANTEE    $ 900,000.00    3/6/2006   S-650979   LONG ISLAND MARKET    JP
MORGAN CHASE    CERTILMAN BALIN    FINANCIAL GUARANTEE    $ 1,000,000.00   
4/18/2006   S-651073   LONG ISLAND MARKET    JP MORGAN CHASE    CERTILMAN BALIN
   FINANCIAL GUARANTEE    $ 500,000.00    5/12/2006   S-651074   LONG ISLAND
MARKET    JP MORGAN CHASE    CERTILMAN BALIN    FINANCIAL GUARANTEE    $
1,000,000.00    5/12/2006   S-651183   LONG ISLAND MARKET    JP MORGAN CHASE   
CERTILMAN BALIN    FINANCIAL GUARANTEE    $ 1,000,000.00    6/6/2006   S-651184
  CONNECTICUT MARKET    JP MORGAN CHASE    CHESHIRE CROSSING HOA    PERFORMANCE
   $ 1,606,000.00    6/12/2006   S-651226   LONG ISLAND MARKET    JP MORGAN
CHASE    SUFFOLK CTY DEPT HEALTH SERVICES    PERFORMANCE    $ 118,000.00   
7/12/2006   S-651495   LONG ISLAND MARKET    JP MORGAN CHASE    COUNTY OF
SUFFOLK DPW    PERFORMANCE    $ 728,000.00    8/14/2006   S-651496   LONG ISLAND
MARKET    JP MORGAN CHASE    SUFFOLK COUNTY    PERFORMANCE    $ 3,301,960.00   
8/24/2006  

 

 



--------------------------------------------------------------------------------

Bonds & Letters of Credit   Page 2 of 3

 

S-651599   CONNECTICUT MARKET   JP MORGAN CHASE   TOWN OF OXFORD   PERFORMANCE  
$ 142,500.00   9/11/2006 S-651600   LONG ISLAND MARKET   JP MORGAN CHASE  
SUFFOLK COUNTY PUBLIC WORKS   PERFORMANCE   $ 145,000.00   9/21/2006 S-651647  
LONG ISLAND MARKET   JP MORGAN CHASE   CERTILMAN BALIN   FINANCIAL GUARANTEE   $
200,000.00   9/22/2006 S-651648   LONG ISLAND MARKET   JP MORGAN CHASE  
CERTILMAN BALIN   FINANCIAL GUARANTEE   $ 1,000,000.00   9/22/2006 S-651671  
LONG ISLAND MARKET   JP MORGAN CHASE   COUNTY OF SUFFOLK DPW   PERFORMANCE   $
400,000.00   10/4/2006 S-651672   DENVER MARKET   JP MORGAN CHASE   CITY &
COUNTY OF BROOMFIELD   PERFORMANCE   $ 6,601,168.00   10/17/2006 S-651865  
METRO NY/NJ MARKET   JP MORGAN CHASE   TOWN OF NEWBURGH   PERFORMANCE   $
477,637.00   11/2/2006 S-651866   METRO NY/NJ MARKET   JP MORGAN CHASE  
CERTILMAN BALIN ADLER & HYMAN   FINANCIAL GUARANTEE   $ 1,800,000.00  
11/10/2006 S-651921   DENVER MARKET   JP MORGAN CHASE   CITY & COUNTY OF
BROOMFIELD   PERFORMANCE   $ 9,018,807.00   11/16/2006 S-651922   ILLINOIS NORTH
MARKET   JP MORGAN CHASE   VILLAGE OF MUNDELEIN   PERFORMANCE   $ 18,182,260.35
  11/29/2006 S576340   METRO NY/NJ MARKET   JP MORGAN CHASE   CENTRAL HUDSON GAS
& ELECTRIC CORP   FINANCIAL GUARANTEE   $ 232,000.00   4/5/2007 S576341   LONG
ISLAND MARKET   JP MORGAN CHASE   CERTILMAN BALIN   FINANCIAL GUARANTEE   $
1,000,000.00   4/25/2007 SLT343880   MINNESOTA MARKET   JP MORGAN CHASE   CITY
OF WOODBURY   PERFORMANCE   $ 25,000.00   10/27/2003 SLT343881   MINNESOTA
MARKET   JP MORGAN CHASE   CITY OF WOODBURY   PERFORMANCE   $ 50,000.00  
10/27/2003 SLT430333   LONG ISLAND MARKET   JP MORGAN CHASE   CERTILMAN BALIN  
FINANCIAL GUARANTEE   $ 1,000,000.00   7/1/2004 SLT430338   ILLINOIS NORTH
MARKET   JP MORGAN CHASE   LAKE COUNTY TRANSPORTATION   PERFORMANCE   $
449,600.00   7/7/2004 SLT430344   ILLINOIS NORTH MARKET   JP MORGAN CHASE  
VILLAGE OF LINDENHURST   PERFORMANCE   $ 462,318.00   7/7/2004 SLT430398  
LEHIGH VALLEY MARKET   JP MORGAN CHASE   LEHIGH COUNTY   PERFORMANCE   $
776,637.81   7/28/2004 SLT430402   ILLINOIS SOUTH MARKET   JP MORGAN CHASE  
VILLAGE OF PLAINFIELD   PERFORMANCE   $ 495,392.79   7/28/2004 SLT430403  
ILLINOIS SOUTH MARKET   JP MORGAN CHASE   VILLAGE OF PLAINFIELD   PERFORMANCE  
$ 297,333.49   7/28/2004 SLT430404   ILLINOIS SOUTH MARKET   JP MORGAN CHASE  
VILLAGE OF PLAINFIELD   PERFORMANCE   $ 114,652.50   7/28/2004 SLT430405  
ILLINOIS SOUTH MARKET   JP MORGAN CHASE   VILLAGE OF PLAINFIELD   PERFORMANCE  
$ 415,816.25   7/28/2004 SLT430406   ILLINOIS SOUTH MARKET   JP MORGAN CHASE  
VILLAGE OF PLAINFIELD   PERFORMANCE   $ 32,432.00   7/28/2004 SLT430407  
ILLINOIS SOUTH MARKET   JP MORGAN CHASE   VILLAGE OF PLAINFIELD   PERFORMANCE  
$ 89,375.00   7/28/2004 SLT430526   ILLINOIS NORTH MARKET   JP MORGAN CHASE  
VILLAGE OF STREAMWOOD   PERFORMANCE   $ 9,665,592.00   9/10/2004 SLT430528  
ILLINOIS NORTH MARKET   JP MORGAN CHASE   VILLAGE OF STREAMWOOD   PERFORMANCE  
$ 8,090,134.00   9/10/2004 SLT430546   ILLINOIS NORTH MARKET   JP MORGAN CHASE  
BLOCK, BERNAUER, BLOCK   FINANCIAL GUARANTEE   $ 50,000.00   9/20/2004 SLT430547
  PHC CORPORATE   JP MORGAN CHASE   AM ALTERNATIVE INSURANCE   FINANCIAL
GUARANTEE   $ 5,000,000.00   9/20/2004 SLT430783   ILLINOIS SOUTH MARKET   JP
MORGAN CHASE   BOLINGBROOK PARK DISTRICT   PERFORMANCE   $ 238,243.75  
11/26/2004 SLT430947   METRO NY/NJ MARKET   JP MORGAN CHASE   TOWN OF NEWURG  
PERFORMANCE   $ 8,600.00   1/13/2005 SLT430948   METRO NY/NJ MARKET   JP MORGAN
CHASE   TOWN OF NEWBURG   PERFORMANCE   $ 80,500.00   1/13/2005 SLT430949  
METRO NY/NJ MARKET   JP MORGAN CHASE   TOWN OF NEWBURG   PERFORMANCE   $
250,325.00   1/13/2005 SLT430950   METRO NY/NJ MARKET   JP MORGAN CHASE   TOWN
OF NEWBURGH   PERFORMANCE   $ 75,000.00   1/13/2005 SLT430955   INDIANAPOLIS
MARKET   JP MORGAN CHASE   MORGAN & ASSOCIATES   FINANCIAL GUARANTEE   $
82,400.00   1/14/2005 SLT432145   CONNECTICUT MARKET   JP MORGAN CHASE   TOWN OF
NEWINGTON   PERFORMANCE   $ 600,000.00   4/7/2005

 

 



--------------------------------------------------------------------------------

Bonds & Letters of Credit   Page 3 of 3

 

SLT432146   CONNECTICUT MARKET   JP MORGAN CHASE   TOWN OF NEWINGTON  
PERFORMANCE   $ 533,000.00   4/7/2005 SLT440630   ILLINOIS NORTH MARKET   JP
MORGAN CHASE   LAKE COUNTY DOT   PERFORMANCE   $ 842,000.00   2/7/2005 SLT440678
  METRO NY/NJ MARKET   JP MORGAN CHASE   TOWN OF NEWBURGH   PERFORMANCE   $
300,000.00   2/15/2005 SLT751440   MINNESOTA MARKET   JP MORGAN CHASE   CITY OF
PRIOR LAKE   PERFORMANCE   $ 37,707.00   10/7/2003 SLT751464   METRO NY/NJ
MARKET   JP MORGAN CHASE   VILLAGE OF AIRMONT   PERFORMANCE   $ 423,662.00  
10/31/2003 SLT751466   BAY AREA MARKET   JP MORGAN CHASE  
RESIDENTIAL FUNDING CORP   FINANCIAL GUARANTEE   $ 903,442.19   11/3/2003
SLT751502   ILLINOIS SOUTH MARKET   JP MORGAN CHASE   VILLAGE OF ORLAND PARK  
PERFORMANCE   $ 133,137.20   1/22/2004 SLT751525   MARYLAND MARKET   JP MORGAN
CHASE   CARROLL COUNTY CIR CT   OTHER   $ 100,000.00   2/11/2004                
Total           $ 127,101,030.95                   2.2.0   Copyright © 2005
Pulte Homes, Inc. All rights reserved.  

 

 



--------------------------------------------------------------------------------

Bonds & Letters of Credit   Page 1 of 2

 

 

LOGO [g53204g69k19.jpg]  

    Bonds & Letters of Credit

 

        Bonds & Letters of
Credit    |    Banks & Sureties    |    Reports    |    Utilities            

Marcia Howard

             

Marcia.Howard@Pulte.com

  LOGO [g53204g92t83.jpg]               33 Matches      Bond & Letter of Credit
Search Results    

 

Bond/LC

  

Company

  

Bank/Surety

  

Beneficiary

  

Bond/LC Type

   Current Amount    Issued    Cancel Date 18100346    DELAWARE VALLEY MARKET   
PNC    PENNSYLVANIA DOT    PERFORMANCE    $ 22,240.07    7/26/2004    18100347
   DELAWARE VALLEY MARKET    PNC    WARWICK TOWNSHIP WATER    PERFORMANCE    $
385,595.59    7/26/2004    18100506    LEHIGH VALLEY MARKET    PNC    SOUTH
WHITEHALL TOWNSHIP    PERFORMANCE    $ 3,838,999.00    8/31/2004    18100507   
LEHIGH VALLEY MARKET    PNC    UPPER MACUNGIE TOWNSHIP    PERFORMANCE    $
590,863.20    8/31/2004    18100761    DELAWARE VALLEY MARKET    PNC   
PENNSYLVANIA DOT    PERFORMANCE    $ 319,762.50    11/8/2004    18100821   
DELAWARE VALLEY MARKET    PNC    BEDMINSTER TOWNSHIP    PERFORMANCE    $
2,241,469.75    11/18/2004    18100915    DELAWARE VALLEY MARKET    PNC   
PENNSYLVANIA DOT    PERFORMANCE    $ 668,234.77    12/3/2004    18101227   
DELAWARE VALLEY MARKET    PNC    BEDMINSTER MUNICIPAL AUTHORITY    PERFORMANCE
   $ 332,472.01    3/1/2005    18101240    DELAWARE VALLEY MARKET    PNC   
BEDMINSTER TOWNSHIP    PERFORMANCE    $ 2,222,312.75    3/1/2005    18101693   
DELAWARE VALLEY MARKET    PNC    PENNSYLVANIA DOT    PERFORMANCE    $ 345,000.00
   5/18/2005    18101929    DELAWARE VALLEY MARKET    PNC    PENNSYLVANIA DOT   
PERFORMANCE    $ 161,468.74    7/11/2005    18101982    DELAWARE VALLEY MARKET
   PNC    PENNSYLVANIA DOT    PERFORMANCE    $ 229,377.41    7/22/2005   
18102043    DELAWARE VALLEY MARKET    PNC    BROOKHAVEN BOROUGH    PERFORMANCE
   $ 1,244,499.87    8/4/2005    18102254    DELAWARE VALLEY MARKET    PNC   
PENNSYLVANIA DOT    PERFORMANCE    $ 503,284.22    10/4/2005    18103077   
LEHIGH VALLEY MARKET    PNC    LEHIGH COUNTY AUTHORITY    PERFORMANCE    $
578,861.80    4/10/2006    18103078    LEHIGH VALLEY MARKET    PNC    UPPER
MACUNGIE TOWNSHIP    PERFORMANCE    $ 7,151,162.41    4/5/2006    18103937   
DELAWARE VALLEY MARKET    PNC    DELMARVA POWER & LIGHT COMPANY    FINANCIAL
GUARANTEE    $ 249,915.00    11/3/2006    18103950    DELAWARE VALLEY MARKET   
PNC    EAST BRANDYWINE TOWNSHIP    PERFORMANCE    $ 11,060,899.00    11/6/2006
  

 

 



--------------------------------------------------------------------------------

Bonds & Letters of Credit   Page 2 of 2

 

18104348

     DELAWARE VALLEY MARKET    PNC      EAST BRANDYWINE TOWNSHIP    PERFORMANCE
   $ 17,007,437.63    2/28/2007

18104524

     DELAWARE VALLEY MARKET    PNC      EAST BRANDYWINE TOWNSHIP MUNICIPAL
AUTHORITY    PERFORMANCE    $ 2,116,036.83    4/12/2007

18104610

     DELAWARE VALLEY MARKET    PNC      EAST BRANDYWINE TOWNSHIP MUNICIPAL
AUTHORITY    PERFORMANCE    $ 8,423,928.26    5/2/2007

18104683

     DELAWARE VALLEY MARKET    PNC      PECO ENERGY COMPANY    PERFORMANCE    $
945,683.12    5/21/2007

257966

     DELAWARE VALLEY MARKET    PNC      EAST BRADFORD TOWNSHIP    PERFORMANCE   
$ 537,832.90    6/5/2003

258087

     DELAWARE VALLEY MARKET    PNC      PENNSYLVANIA DOT    PERFORMANCE    $
20,752.05    6/6/2003

260987

     DELAWARE VALLEY MARKET    PNC      SOLEBURY TOWNSHIP    PERFORMANCE    $
895,285.68    9/29/2003

265560

     LEHIGH VALLEY MARKET    PNC      LOWER MACUNGIE TOWNSHIP    PERFORMANCE   
$ 3,022.490.02    4/8/2004

265687

     DELAWARE VALLEY MARKET    PNC      WARWICK TOWNSHIP    PERFORMANCE    $
259,463.62    4/15/2004

265688

     DELAWARE VALLEY MARKET    PNC      WARWICK TOWNSHIP    PERFORMANCE    $
763,321.90    4/15/2004

265689

     DELAWARE VALLEY MARKET    PNC      WARWICK TOWNSHIP    PERFORMANCE    $
802,939.53    4/15/2004

S261777NJY

     DELAWARE VALLEY MARKET    PNC      WHITMARSH TOWNSHIP    MAINTENANCE    $
139,951.30    11/7/2003

S261780NJY

     DELAWARE VALLEY MARKET    PNC      WHITEMARSH TOWNSHIP    MAINTENANCE    $
201,988.69    11/7/2003

S261781NJY

     DELAWARE VALLEY MARKET    PNC      WHITEMARSH TOWNSHIP    MAINTENANCE    $
70,791.61    11/7/2003

S262359NJY

     DELAWARE VALLEY MARKET    PNC      DOYLESTOWN TOWNSHIP    PERFORMANCE    $
218,010.00    11/24/2003                          

Total

                   $ 67,572,331.23                             

2.2.0

        Copyright © 2005 Pulte Homes, Inc. All rights reserved.   

 

 



--------------------------------------------------------------------------------

Bonds & Letters of Credit   Page 1 of 6

 

LOGO [g53204g69k19.jpg]  

    Bonds & Letters of Credit

 

        Bonds & Letters of
Credit    |    Banks & Sureties    |    Reports    |    Utilities            

Marcia Howard

             

Marcia.Howard@Pulte.com

  LOGO [g53204g92t83.jpg]
              217 Matches      Bond & Letter of Credit Search Results    

 

Bond/LC

 

Company

 

Bank/Surety

 

Beneficiary

 

Bond/LC Type

  Current Amount   Issued   Cancel Date 600223   METRO NY/NJ MARKET   SUN TRUST
  MONROE TOWNSHIP, MUA   PERFORMANCE   $ 94,331.80   4/1/1996   600224   METRO
NY/NJ MARKET   SUN TRUST   MONROE TOWNSHIP, MUA   PERFORMANCE   $ 87,581.60  
4/1/1996   600441   WASHINGTON MARKET   SUN TRUST   PRINCE WILLIAM COUNTY  
PERFORMANCE   $ 21,500.00   6/18/1998   600443   WASHINGTON MARKET   SUN TRUST  
PRINCE WILLIAM COUNTY   PERFORMANCE   $ 94,438.69   6/18/1998   600552  
TENNESSEE MARKET   SUN TRUST   WILSON COUNTY ROAD COM   MAINTENANCE   $ 3,000.00
  10/7/1998   600588   TENNESSEE MARKET   SUN TRUST   WILSON COUNTY ROAD  
PERFORMANCE   $ 3,800.00   11/4/1998   600622   GEORGIA NORTH MARKET   SUN TRUST
  FULTON COUNTY   MAINTENANCE   $ 1,000.00   12/2/1998   600674   WASHINGTON
MARKET   SUN TRUST   PRINCE WILLIAM COUNTY   PERFORMANCE   $ 7,442.21  
1/27/1999   601030   PHC CORPORATE   SUN TRUST   VERMONT INS. COMM  
RISK & INSURANCE   $ 250,000.00   6/22/2000   601278   WASHINGTON MARKET   SUN
TRUST   PRINCE WILLIAM COUNTY   PERFORMANCE   $ 195,442.04   5/7/2001   601438  
TENNESSEE MARKET   SUN TRUST   CITY OF FRANKLIN   PERFORMANCE   $ 5,300.00  
1/22/2002   601448   TENNESSEE MARKET   SUN TRUST   CITY OF FRANKLIN  
PERFORMANCE   $ 17,000.00   1/28/2002   601484   S CAL AREA OVERHEAD   SUN TRUST
  STRATEGIC CAPITAL RESOUR   FINANCIAL GUARANTEE   $ 250,000.00   4/23/2002  
601601   MINNESOTA MARKET   SUN TRUST   CITY OF COTTAGE GROVE   PERFORMANCE   $
21,700.00   8/7/2002   601642   WASHINGTON MARKET   SUN TRUST   STAFFORD COUNTY
  PERFORMANCE   $ 204,956.25   10/3/2002   601650   MARYLAND MARKET   SUN TRUST
  CITY OF BRUNSWICK   PERFORMANCE   $ 336,464.27   10/17/2002   601655  
MARYLAND MARKET   SUN TRUST   CITY OF BRUNSWICK   PERFORMANCE   $ 167,354.90  
10/17/2002   841588   ORLANDO MARKET   SUN TRUST   AKERMAN SENTERFITT EIDSON  
FINANCIAL GUARANTEE   $ 1,570,228.00   7/16/2003   841664   WASHINGTON MARKET  
SUN TRUST   STAFFORD COUNTY   PERFORMANCE   $ 303,381.25   7/28/2003   F502818  
PHC CORPORATE   SUN TRUST   LIBERTY MUTUAL INSURANCE   RISK & INSURANCE   $
315,251.00   12/29/2000   F842954   GEORGIA NORTH MARKET   SUN TRUST   KINGSWOOD
DEVELOPMENT   FINANCIAL GUARANTEE   $ 41,284.00   3/26/2004   F843034  
MINNESOTA MARKET   SUN TRUST   RICE CREEK WATERSHED DIST   PERFORMANCE   $
128,000.00   4/9/2004   F843173   NEW ENGLAND MARKET   SUN TRUST   BENJAMIN
GOULSTON   FINANCIAL GUARANTEE   $ 500,000.00   5/11/2004   F843404  
FLORIDA AREA OVERHEAD   SUN TRUST   LAWYERS TITLE INSURANCE   OTHER   $
7,000,000.00   6/30/2004   F844352   MINNESOTA MARKET   SUN TRUST   CITY OF HUGO
  PERFORMANCE   $ 760,586.00   11/23/2004   F844360   RALEIGH MARKET   SUN TRUST
  SANDLER AT AMBERLY LLC   FINANCIAL GUARANTEE   $ 500,000.00   11/23/2004  

 

 



--------------------------------------------------------------------------------

Bonds & Letters of Credit   Page 2 of 6

 

F845546    OCALA MARKET    SUN TRUST    1ST AMERICAN TITLE INSURANCE   
FINANCIAL GUARANTEE    $ 1,000,000.00    1/13/2005 F845770    ORLANDO MARKET   
SUN TRUST    SHUTTS & BOWEN    FINANCIAL GUARANTEE    $ 300,000.00    2/14/2005
F845827    BAY AREA MARKET    SUN TRUST    CALIFORNIA DEPT OF FISH AND GAME   
FINANCIAL GUARANTEE    $ 442,250.00    3/3/2005 F845835    TENNESSEE MARKET   
SUN TRUST    CITY OF HENDERSONVILLE    PERFORMANCE    $ 72,000.00    2/24/2005
F845873    CHARLOTTE MARKET    SUN TRUST    LANCASTER CTY WATER & SEWER   
FINANCIAL GUARANTEE    $ 1,969,380.00    3/3/2005 F845996    JACKSONVILLE MARKET
   SUN TRUST    CITY OF JACKSONVILLE    FINANCIAL GUARANTEE    $ 281,936.01   
3/15/2005 F846637    DELAWARE VALLEY MARKET    SUN TRUST    SURETY TITLE COMPANY
   FINANCIAL GUARANTEE    $ 400,000.00    6/16/2005 F846638    DELAWARE VALLEY
MARKET    SUN TRUST    SURETY TITLE COMPANY    FINANCIAL GUARANTEE    $
250,000.00    6/16/2005 F846700    MINNESOTA MARKET    SUN TRUST    CITY OF
WOODBURY    PERFORMANCE    $ 29,250.00    6/28/2005 F847148    METRO NY/NJ
MARKET    SUN TRUST    CCK& K REALTY LLC    FINANCIAL GUARANTEE    $
1,000,000.00    9/22/2005 F847293    ORLANDO MARKET    SUN TRUST    ORANGE
COUNTY    MAINTENANCE    $ 381,603.70    10/24/2005 F847359    ORLANDO MARKET   
SUN TRUST    ORANGE COUNTY    PERFORMANCE    $ 66,100.00    10/26/2005 F847381
   GEORGIA SOUTH MARKET    SUN TRUST    NORTH SPALDING DEVELOPMENT    FINANCIAL
GUARANTEE    $ 4,900,000.00    11/1/2005 F847405    METRO NY/NJ MARKET    SUN
TRUST    CARL BACHSTADT    FINANCIAL GUARANTEE    $ 100,000.00    11/3/2005
F847652    RALEIGH MARKET    SUN TRUST    TOWN OF CARY    PERFORMANCE    $
14,047.65    12/19/2005 F847749    TENNESSEE MARKET    SUN TRUST    TOWN OF
NOLENSVILLE    PERFORMANCE    $ 250,000.00    1/6/2006 F847750    TENNESSEE
MARKET    SUN TRUST    TOWN OF NOLENSVILLE    PERFORMANCE    $ 158,000.00   
1/6/2006 F847935    TAMPA MARKET    SUN TRUST    HERNANDO COUNTY    FINANCIAL
GUARANTEE    $ 651,797.00    2/8/2006 F848803    DELAWARE VALLEY MARKET    SUN
TRUST    PETRIKIN, WELLMAN, DAMICO, BROWN    FINANCIAL GUARANTEE    $
1,335,005.00    8/1/2006 F848874    MARYLAND MARKET    SUN TRUST    CITY OF
BRUNSWICK    PERFORMANCE    $ 38,352.50    8/16/2006 F849885    TAMPA MARKET   
SUN TRUST    TARGET CORPORATION    FINANCIAL GUARANTEE    $ 666,433.00   
3/22/2007 F850120    SE FLORIDA MARKET    SUN TRUST    CITY OF GREENACRES   
PERFORMANCE    $ 114,388.30    5/10/2007 F850152    RALEIGH MARKET    SUN TRUST
   TOWN OF CARY    PERFORMANCE    $ 340,980.00    5/16/2007 F850174    TENNESSEE
MARKET    SUN TRUST    CITY OF MT. JULIET    PERFORMANCE    $ 77,013.72   
5/17/2007 F850175    TENNESSEE MARKET    SUN TRUST    CITY OF MT. JULIET   
PERFORMANCE    $ 119,122.69    5/17/2007 F850176    TENNESSEE MARKET    SUN
TRUST    CITY OF MT. JULIET    PERFORMANCE    $ 31,941.47    5/17/2007 F850177
   TENNESSEE MARKET    SUN TRUST    CITY OF MT. JULIET    PERFORMANCE    $
156,996.08    5/17/2007 F850178    RALEIGH MARKET    SUN TRUST    TOWN OF CARY
   MAINTENANCE    $ 14,439.57    5/17/2007 F850241    RALEIGH MARKET    SUN
TRUST    TOWN OF CARY    PERFORMANCE    $ 41,497.83    5/30/2007 F850242   
RALEIGH MARKET    SUN TRUST    TOWN OF CARY    PERFORMANCE    $ 101,992.00   
5/30/2007 F850251    SE FLORIDA MARKET    SUN TRUST    LOXAHATACHEE RIVER
DISTRICT    PERFORMANCE    $ 54,500.00    5/31/2007 F850298    ORLANDO MARKET   
SUN TRUST    ORANGE COUNTY FLORIDA    MAINTENANCE    $ 400,287.70    6/6/2007
F850313    FT. MYERS MARKET    SUN TRUST    STATE OF NEW JERSEY    FINANCIAL
GUARANTEE    $ 300,000.00    6/7/2007

 

 



--------------------------------------------------------------------------------

Bonds & Letters of Credit   Page 3 of 6

 

P000022    MARYLAND MARKET    SUN TRUST    CITY OF BRUNSWICK    PERFORMANCE    $
2,072,251.24    10/24/2002 P000023    MARYLAND MARKET    SUN TRUST    CITY OF
BRUNSWICK    PERFORMANCE    $ 2,357,953.56    10/24/2002 P000024    MARYLAND
MARKET    SUN TRUST    CITY OF BRUNSWICK    PERFORMANCE    $ 62,572.12   
10/24/2002 P000029    DELAWARE VALLEY MARKET    SUN TRUST    TOWNSHIP OF
WILLISTOWN    PERFORMANCE    $ 231,429.29    10/28/2002 P000030    DELAWARE
VALLEY MARKET    SUN TRUST    TOWNSHIP OF WILLISTOWN    PERFORMANCE    $
192,954.30    10/28/2002 P000042    MARYLAND MARKET    SUN TRUST    CITY OF
BRUNSWICK    PERFORMANCE    $ 990,000.00    11/1/2002 P000043    MARYLAND MARKET
   SUN TRUST    CITY OF BRUNSWICK    PERFORMANCE    $ 675,000.00    11/1/2002
P000440    WASHINGTON MARKET    SUN TRUST    STAFFORD COUNTY    PERFORMANCE    $
135,907.00    4/1/2003 P000443    ILLINOIS SOUTH MARKET    SUN TRUST    ILLINOIS
AM WATER CO    PERFORMANCE    $ 43,867.00    4/2/2003 P000482    WASHINGTON
MARKET    SUN TRUST    STAFFORD COUNTY BOD    PERFORMANCE    $ 67,749.00   
4/22/2003 P000483    TENNESSEE MARKET    SUN TRUST    CITY OF BRENTWOOD   
PERFORMANCE    $ 24,844.00    4/23/2003 P000537    WASHINGTON MARKET    SUN
TRUST    STAFFORD COUNTY    PERFORMANCE    $ 3,150.00    7/16/2003 P000682   
TENNESSEE MARKET    SUN TRUST    CITY OF BRENTWOOD    PERFORMANCE    $ 49,345.00
   8/4/2003 P000695    ILLINOIS SOUTH MARKET    SUN TRUST    KANE COUNTY   
PERFORMANCE    $ 971,875.00    8/14/2003 P000724    WASHINGTON MARKET    SUN
TRUST    LOUDOUN COUNTY    PERFORMANCE    $ 103,840.00    8/21/2003 P000731   
MINNESOTA MARKET    SUN TRUST    CITY OF MAPLE GROVE    PERFORMANCE    $
20,000.00    8/26/2003 P000747    WASHINGTON MARKET    SUN TRUST    PRINCE
WILLIAM COUNTY    PERFORMANCE    $ 18,900.00    9/3/2003 P000748    WASHINGTON
MARKET    SUN TRUST    PRINCE WILLIAM COUNTY    PERFORMANCE    $ 122,192.91   
9/3/2003 P000784    TENNESSEE MARKET    SUN TRUST    CITY OF BRENTWOOD   
PERFORMANCE    $ 80,000.00    9/17/2003 P000785    TENNESSEE MARKET    SUN TRUST
   CITY OF BRENTWOOD    PERFORMANCE    $ 98,250.00    9/17/2003 P000818   
MINNESOTA MARKET    SUN TRUST    CITY OF COTTAGE GROVE    PERFORMANCE    $
9,900.00    10/2/2003 P000847    MICHIGAN MARKET    SUN TRUST    WASHTENAY CTY
DRAIN    PERFORMANCE    $ 511,370.00    10/9/2003 P000862    WASHINGTON MARKET
   SUN TRUST    PRINCE WILLIAM COUNTY    PERFORMANCE    $ 342,699.31   
10/16/2003 P000863    WASHINGTON MARKET    SUN TRUST    PRINCE WILLIAM COUNTY   
PERFORMANCE    $ 290,945.65    10/16/2003 P000880    WASHINGTON MARKET    SUN
TRUST    PRINCE WILLIAM COUNTY    PERFORMANCE    $ 90,918.31    10/24/2003
P000895    WASHINGTON MARKET    SUN TRUST    PRINCE WILLIAM COUNTY   
PERFORMANCE    $ 65,713.76    11/3/2003 P000896    WASHINGTON MARKET    SUN
TRUST    PRINCE WILLIAM COUNTY    PERFORMANCE    $ 119.941.78    11/3/2003
P000897    WASHINGTON MARKET    SUN TRUST    PRINCE WILLIAM COUNTY   
PERFORMANCE    $ 3,565.00    11/3/2003 P000898    WASHINGTON MARKET    SUN TRUST
   PRINCE WILLIAM COUNTY    PERFORMANCE    $ 16,549.00    11/3/2003 P000905   
TENNESSEE MARKET    SUN TRUST    CITY OF BRENTWOOD    PERFORMANCE    $ 76,440.00
   11/6/2003 P000909    WASHINGTON MARKET    SUN TRUST    PRINCE WILLIAM COUNTY
   PERFORMANCE    $ 303,658.65    11/6/2003 P000910    WASHINGTON MARKET    SUN
TRUST    PRINCE WILLIAM COUNTY    PERFORMANCE    $ 59,767.80    11/6/2003
P000920    WASHINGTON MARKET    SUN TRUST    PRINCE WILLIAM COUNTY   
PERFORMANCE    $ 159,494.00    11/12/2003 P000941    WASHINGTON MARKET    SUN
TRUST    STAFFORD COUNTY    PERFORMANCE    $ 471,850.31    11/19/2003 P000988   
WASHINGTON MARKET    SUN TRUST    STAFFORD COUNTY    PERFORMANCE    $ 205,426.38
   12/11/2003 P001013    MINNESOTA MARKET    SUN TRUST    CITY OF MAPLE GROVE   
PERFORMANCE    $ 9,750.00    12/24/2003 P001017    WASHINGTON MARKET    SUN
TRUST    PRINCE WILLIAM COUNTY    PERFORMANCE    $ 31,358.83    12/30/2003
P001024    WASHINGTON MARKET    SUN TRUST    FAIRFAX COUNTY    PERFORMANCE    $
301,500.00    1/8/2004 P001154    WASHINGTON MARKET    SUN TRUST    PRINCE
WILLIAM COUNTY    PERFORMANCE    $ 307,813.60    3/10/2004 P001245    WASHINGTON
MARKET    SUN TRUST    PRINCE WILLIAM COUNTY    PERFORMANCE    $ 86,310.55   
4/22/2004 P001277    WASHINGTON MARKET    SUN TRUST    STAFFORD COUNTY   
PERFORMANCE    $ 76,349.00    5/12/2004 P001285    MARYLAND MARKET    SUN TRUST
   CITY OF BRUNSWICK    OTHER    $ 1,963,323.72    5/17/2004 P001286    MARYLAND
MARKET    SUN TRUST    CITY OF BRUNSWICK    PERFORMANCE    $ 93,881.95   
5/17/2004 P001288    MARYLAND MARKET    SUN TRUST    CITY OF BRUNSWICK    OTHER
   $ 364,058.35    5/17/2004 P001289    MARYLAND MARKET    SUN TRUST    CITY OF
BRUNSWICK    PERFORMANCE    $ 1,594,167.01    5/17/2004 P001290    MARYLAND
MARKET    SUN TRUST    CITY OF BRUNSWICK    PERFORMANCE    $ 818,034.10   
5/17/2004 P001316    TENNESSEE MARKET    SUN TRUST    CITY OF FRANKLIN   
PERFORMANCE    $ 53,000.00    6/7/2004

 

 



--------------------------------------------------------------------------------

Bonds & Letters of Credit   Page 4 of 6

 

P001322

   MINNESOTA MARKET   SUN TRUST      RICE CREEK WATERSHED      PERFORMANCE     
$ 64,000.00      6/9/2004

P001337

   TENNESSEE MARKET   SUN TRUST      NASHVILLE & DAVIDSON CTY      PERFORMANCE
     $ 64,000.00      6/23/2004

P001374

   WASHINGTON MARKET   SUN TRUST      STAFFORD COUNTY      PERFORMANCE      $
301,639.00      7/7/2004

P001398

   WASHINGTON MARKET   SUN TRUST      PRINCE WILLIAM COUNTY      PERFORMANCE
     $ 157,421.16      7/21/2004

P001443

   NORTH INLAND EMPIRE MARKET   SUN TRUST      CITY OF INDIO      PERFORMANCE
     $ 760,000.00      8/9/2004

P001454

   ILLINOIS NORTH MARKET   SUN TRUST      VILLAGE OF LINDENHURST     
PERFORMANCE      $ 663,428.00      8/11/2004

P001473

   METRO NY/NJ MARKET   SUN TRUST      VILLAGE OF AIRMONT      PERFORMANCE     
$ 60,060.00      8/19/2004

P001532

   COLORADO SPRINGS MARKET   SUN TRUST      EL PASO COUNTY      PERFORMANCE     
$ 33,031.00      9/22/2004

P001581

   NORTH INLAND EMPIRE MARKET   SUN TRUST      COACHELLA VALLEY WATER DIST     
PERFORMANCE      $ 40,476.95      10/27/2004

P001859

   LA - VENTURA MARKET   SUN TRUST      CITY OF BAKERSFIELD      FINANCIAL


GUARANTEE

     $ 1,500,000.00      12/23/2004

P001928

   DELAWARE VALLEY MARKET   SUN TRUST      NORTH WALES WATER AUTHORITY     
PERFORMANCE      $ 869,574.13      1/20/2005

P001972

   WASHINGTON MARKET   SUN TRUST      MONTGOMERY COUNTY      PERFORMANCE      $
51,274.50      2/9/2005

P002032

   CONNECTICUT MARKET   SUN TRUST      TOWN OF CHESHIRE      PERFORMANCE      $
17,255.00      3/1/2005

P002033

   CONNECTICUT MARKET   SUN TRUST      TOWN OF CHESHIRE      PERFORMANCE      $
6,200.00      3/1/2005

P002041

   TENNESSEE MARKET   SUN TRUST      CITY OF BRENTWOOD      PERFORMANCE      $
24,935.38      3/7/2005

P002069

   WASHINGTON MARKET   SUN TRUST      PRINCE WILLIAM COUNTY      PERFORMANCE
     $ 523,867.78      3/18/2005

P002076

   WASHINGTON MARKET   SUN TRUST      STAFFORD COUNTY      PERFORMANCE      $
285,974.38      3/23/2005

P002135

   MARYLAND MARKET   SUN TRUST      MARYLAND DOT      PERFORMANCE      $
202,000.00      4/14/2005

P002139

   TENNESSEE MARKET   SUN TRUST      NASHVILLE & DAVIDSON COUNTY     
PERFORMANCE      $ 34,000.00      4/18/2005

P002147

   GEORGIA NORTH MARKET   SUN TRUST      FULTON COUNTY      PERFORMANCE      $
19,725.00      4/19/2005

P002148

   GEORGIA NORTH MARKET   SUN TRUST      FULTON COUNTY      PERFORMANCE      $
9,500.00      4/19/2005

P002238

   ORLANDO MARKET   SUN TRUST      ORANGE COUNTY      PERFORMANCE      $
436,853.40      5/31/2005

P002314

   MINNESOTA MARKET   SUN TRUST      CITY OF WOODBURY      PERFORMANCE      $
34,500.00      6/27/2005

P002315

   MINNESOTA MARKET   SUN TRUST      CITY OF WOODBURY      PERFORMANCE      $
10,000.00      6/27/2005

P002316

   MINNESOTA MARKET   SUN TRUST      CITY OF WOODBURY      PERFORMANCE      $
211,000.00      6/27/2005

P002317

   MINNESOTA MARKET   SUN TRUST      CITY OF WOODBURY      PERFORMANCE      $
215,000.00      6/27/2005

P002413

   TENNESSEE MARKET   SUN TRUST      CITY OF HENDERSONVILLE      PERFORMANCE
     $ 1,500.00      8/2/2005

P002414

   TENNESSEE MARKET   SUN TRUST      CITY OF HENDERSONVILLE      PERFORMANCE
     $ 23,000.00      8/2/2005

P002415

   TENNESSEE MARKET   SUN TRUST      CITY OF HENDERSONVILLE      PERFORMANCE
     $ 50,000.00      8/2/2005

P002583

   WASHINGTON MARKET   SUN TRUST      PRINCE WILLIAM COUNTY      PERFORMANCE
     $ 229,104.00      9/27/2005

P002658

   RALEIGH MARKET   SUN TRUST      TOWN OF CARY      PERFORMANCE      $
131,052.00      10/20/2005

P002659

   RALEIGH MARKET   SUN TRUST      TOWN OF CARY      PERFORMANCE      $
78,954.00      10/20/2005

P002699

   WASHINGTON MARKET   SUN TRUST      PRINCE WILLIAM COUNTY      PERFORMANCE
     $ 370,313.00      11/1/2005

P002733

   WASHINGTON MARKET   SUN TRUST      PRINCE WILLIAM COUNTY      PERFORMANCE
     $ 266,578.00      11/17/2005

P002774

   ORLANDO MARKET   SUN TRUST      ORANGE COUNTY      PERFORMANCE      $
20,020.00      12/8/2005

P002820

   FT. MYERS MARKET   SUN TRUST      COLLIER COUNTY      PERFORMANCE      $
841,051.15      1/4/2006

P002856

   TENNESSEE MARKET   SUN TRUST      NASHVILLE & DAVIDSON COUNTY     
PERFORMANCE      $ 12,000.00      1/17/2006

P002857

   TENNESSEE MARKET   SUN TRUST      NASHVILLE & DAVIDSON COUNTY     
PERFORMANCE      $ 5,000.00      1/18/2006

P002893

   NEW ENGLAND MARKET   SUN TRUST      FREDERICK F. SCHALLER, JR.      FINANCIAL
GUARANTEE      $ 37,500.00      1/31/2006

 

 



--------------------------------------------------------------------------------

Bonds & Letters of Credit   Page 5 of 6

 

P002902    FT. MYERS MARKET    SUN TRUST    CITY OF BONITA SPRINGS   
MAINTENANCE    $ 1,555,116.97    2/3/2006 P002983    SE FLORIDA MARKET    SUN
TRUST    INDIAN RIVER COUNTY    FINANCIAL GUARANTEE    $ 226,220.00    2/28/2006
P003025    FT. MYERS MARKET    SUN TRUST    COLLIER COUNTY    PERFORMANCE    $
1,366,446.20    3/13/2006 P003074    TAMPA MARKET    SUN TRUST    MANATEE COUNTY
   PERFORMANCE    $ 1,611,875.84    3/27/2006 P003077    TENNESSEE MARKET    SUN
TRUST    NASHVILLE & DAVIDSON CTY    PERFORMANCE    $ 17,000.00    3/24/2006
P003078    TENNESSEE MARKET    SUN TRUST    NASHVILLE & DAVIDSON CTY   
PERFORMANCE    $ 21,000.00    3/24/2006 P003079    TENNESSEE MARKET    SUN TRUST
   TOWN OF NOLENSVILLE    PERFORMANCE    $ 370,000.00    3/24/2006
P003080    TENNESSEE MARKET    SUN TRUST    TOWN OF NOLENSVILLE    PERFORMANCE
   $ 370,000.00    3/24/2006 P003089    TAMPA MARKET    SUN TRUST    MANATEE
COUNTY    PERFORMANCE    $ 3,433,845.31    3/27/2006 P003137    WASHINGTON
MARKET    SUN TRUST    LOUDOUN COUNTY    PERFORMANCE    $ 4,219,000.00   
4/11/2006 P003218    WASHINGTON MARKET    SUN TRUST    PRINCE WILLIAM COUNTY   
PERFORMANCE    $ 66,716.00    5/3/2006 P003219    FT. MYERS MARKET    SUN TRUST
   AVA MARIA UTILITY COMPANY    PERFORMANCE    $ 768,480.90    5/3/2006 P003220
   FT. MYERS MARKET    SUN TRUST    AVA MARIA UTILITY COMPANY    PERFORMANCE   
$ 606,262.25    5/3/2006 P003221    FT. MYERS MARKET    SUN TRUST    AVA MARIA
UTILITY COMPANY    PERFORMANCE    $ 740,917.16    5/3/2006 P003238    WASHINGTON
MARKET    SUN TRUST    STAFFORD COUNTY    PERFORMANCE    $ 147,715.00   
5/9/2006 P003263    FT. MYERS MARKET    SUN TRUST    ORANGE TREE UTILITY CO.   
PERFORMANCE    $ 1,885,000.00    5/15/2006 P003359    TAMPA MARKET    SUN TRUST
   SOUTHWEST FLORIDA WATER MGMT    MAINTENANCE    $ 37,088.00    6/29/2006
P003437    SE FLORIDA MARKET    SUN TRUST    INDIAN RIVER COUNTY BD OF
COMMISSIONERS    PERFORMANCE    $ 199,894.50    7/13/2006 P003440    SE FLORIDA
MARKET    SUN TRUST    INDIAN RIVER COUNTY BD OF COMMISSIONERS    PERFORMANCE   
$ 124,331.63    7/13/2006 P003529    SAN DIEGO MARKET    SUN TRUST    CITY OF EL
CENTRO    PERFORMANCE    $ 678,750.00    8/10/2006 P003562    TENNESSEE MARKET
   SUN TRUST    WEST WILSON UTILITY DISTRICT    PERFORMANCE    $ 426,030.00   
8/28/2006 P003563    TENNESSEE MARKET    SUN TRUST   

WEST WILSON UTILITY

DISTRICT

   PERFORMANCE    $ 435,230.00    8/18/2006 P003564    TENNESSEE MARKET    SUN
TRUST    WEST WILSON UTILITY DISTRICT    PERFORMANCE    $ 260,035.00   
8/28/2006 P003565    TENNESSEE MARKET    SUN TRUST    WEST WILSON UTILITY
DISTRICT    PERFORMANCE    $ 35,797.50    8/28/2006 P003589    TAMPA MARKET   
SUN TRUST    HILLSBOROUGH COUNTY    PERFORMANCE    $ 1,467,470.00    9/5/2006
P003590    TAMPA MARKET    SUN TRUST    HILLSBOROUGH COUNTY    PERFORMANCE    $
2,164,800.00    9/5/2006 P003601    TAMPA MARKET    SUN TRUST    MANATEE COUNTY
   PERFORMANCE    $ 1,099,609.43    9/8/2006 P003641    TAMPA MARKET    SUN
TRUST    PASCO COUNTY    PERFORMANCE    $ 15,697,339.09    9/26/2006 P003665   
ORLANDO MARKET    SUN TRUST    ORANGE COUNTY, FL    PERFORMANCE    $ 17,280.00
   10/6/2006 P003666    ORLANDO MARKET    SUN TRUST    ORANGE COUNTY, FL   
PERFORMANCE    $ 306,744.43    10/6/2006 P003780    RALEIGH MARKET    SUN TRUST
   TOWN OF CARY    PERFORMANCE    $ 239,568.00    12/5/2006

P003795

   TENNESSEE MARKET    SUN TRUST    WEST WILSON UTILITY DISTRICT    PERFORMANCE
   $ 22,675.00    12/11/2006 P003796    ORLANDO MARKET    SUN TRUST    ORANGE
COUNTY    MAINTENANCE    $ 55,797.97    12/12/2006 P003805    TENNESSEE MARKET
   SUN TRUST    WEST WILSON UTILITY DISTRICT    PERFORMANCE    $ 12,465.00   
12/13/2006

 

 



--------------------------------------------------------------------------------

Bonds & Letters of Credit   Page 6 of 6

 

P003852    WASHINGTON MARKET    SUN TRUST    FAIRFAX COUNTY    PERFORMANCE    $
537,790.00    12/28/2006 P003853    WASHINGTON MARKET    SUN TRUST    FAIRFAX
COUNTY    PERFORMANCE    $ 1,791,209.00    12/28/2006 P003860    RALEIGH MARKET
   SUN TRUST    TOWN OF CARY    PERFORMANCE    $ 199,455.71    1/3/2007 P003862
   RALEIGH MARKET    SUN TRUST    TOWN OF CARY    PERFORMANCE    $ 1,603,702.00
   1/3/2007 P003863    TENNESSEE MARKET    SUN TRUST    CITY OF MT. JULIET   
PERFORMANCE    $ 112,560.00    1/3/2007 P003864    TENNESSEE MARKET    SUN TRUST
   CITY OF MT. JULIET    PERFORMANCE    $ 255,780.00    1/3/2007 P003865   
TENNESSEE MARKET    SUN TRUST    CITY OF MT. JULIET    PERFORMANCE    $
136,000.00    1/3/2007 P003866    TENNESSEE MARKET    SUN TRUST    CITY OF MT.
JULIET    PERFORMANCE    $ 537,264.00    1/3/2007 P003874    SE FLORIDA MARKET
   SUN TRUST    INDIAN RIVER COUNTY BD OF COMMISIONERS    PERFORMANCE    $
3,133,287.32    1/4/2007 P003875    WASHINGTON MARKET    SUN TRUST   

BD OF SUPERVISORS

FAIRFAX COUNTY

   PERFORMANCE    $ 186,032.00    1/5/2007 P003876    WASHINGTON MARKET    SUN
TRUST   

BD OF SUPERVISORS

FAIRFAX COUNTY

   PERFORMANCE    $ 676,804.00    1/5/2007 P003877    WASHINGTON MARKET    SUN
TRUST   

BD OF SUPERVISORS

FAIRFAX COUNTY

   PERFORMANCE    $ 1,518,676.00    1/5/2007 P003878    WASHINGTON MARKET    SUN
TRUST   

BD OF SUPERVISORS

FAIRFAX COUNTY

   PERFORMANCE    $ 381,369.00    1/5/2007 P003959    TENNESSEE MARKET    SUN
TRUST    CITY OF FRANKLIN    PERFORMANCE    $ 96,000.00    2/12/2007 P003993   
TENNESSEE MARKET    SUN TRUST    CITY OF FRANKLIN    PERFORMANCE    $ 407,000.00
   2/21/2007 P003994    TENNESSEE MARKET    SUN TRUST    CITY OF FRANKLIN   
PERFORMANCE    $ 316,000.00    2/21/2007 P004014    RALEIGH MARKET    SUN TRUST
   TOWN OF CARY    MAINTENANCE    $ 63,840.00    3/1/2007 P004021    RALEIGH
MARKET    SUN TRUST    TOWN OF CARY    PERFORMANCE    $ 114,867.00    3/5/2007
P004024    RALEIGH MARKET    SUN TRUST    TOWN OF CARY    PERFORMANCE    $
189,888.81    3/8/2007 P004041    TENNESSEE MARKET    SUN TRUST    CITY OF MT.
JULIET    PERFORMANCE    $ 97,545.00    3/14/2007 P004042    TENNESSEE MARKET   
SUN TRUST    CITY OF MT. JULIET    PERFORMANCE    $ 239,415.00    3/14/2007
P004069    WASHINGTON MARKET    SUN TRUST    FAIRFAX COUNTY    PERFORMANCE    $
155,000.00    3/28/2007 P004085    ORLANDO MARKET    SUN TRUST    ORANGE COUNTY
   MAINTENANCE    $ 107,041.03    4/3/2007 P004086    ORLANDO MARKET    SUN
TRUST    PRAMGE CPIMTU    PERFORMANCE    $ 8,030.00    4/3/2007 P004087   
ORLANDO MARKET    SUN TRUST    ORANGE COUNTY    MAINTENANCE    $ 131,005.43   
4/3/2007 P004088    ORLANDO MARKET    SUN TRUST    ORANGE COUNTY    PERFORMANCE
   $ 7,380.00    4/3/2007 P004102    TAMPA MARKET    SUN TRUST    MANATEE COUNTY
   PERFORMANCE    $ 2,461,182.28    4/18/2007 P004103    TAMPA MARKET    SUN
TRUST    MANATEE COUNTY    PERFORMANCE    $ 1,277,415.70    4/18/2007 P004104   
TAMPA MARKET    SUN TRUST    MANATEE COUNTY    PERFORMANCE    $ 1,358,881.58   
4/18/2007 P004105    TAMPA MARKET    SUN TRUST    MANATEE COUNTY    PERFORMANCE
   $ 9,511,268.12    4/18/2007 P004106    TAMPA MARKET    SUN TRUST    MANATEE
COUNTY    PERFORMANCE    $ 20,094,839.55    4/19/2007 P004114    SE FLORIDA
MARKET    SUN TRUST    LOXAHATCHEE RIVER DISTRICT    MAINTENANCE    $ 50,740.00
   4/20/2007 P004115    TENNESSEE MARKET    SUN TRUST    CITY OF MT. JULIET   
PERFORMANCE    $ 33,665.14    4/20/2007 P004116    TENNESSEE MARKET    SUN TRUST
   CITY OF MT. JULIET    PERFORMANCE    $ 73,462.02    4/20/2007 P004142   
RALEIGH MARKET    SUN TRUST    TOWN OF CARY    PERFORMANCE    $ 172,827.00   
4/30/2007 P004143    RALEIGH MARKET    SUN TRUST    TOWN OF CARY    PERFORMANCE
   $ 12,225.00    4/30/2007 P004144    RALEIGH MARKET    SUN TRUST    TOWN OF
CARY    PERFORMANCE    $ 75,300.00    4/30/2007 P004145    RALEIGH MARKET    SUN
TRUST    TOWN OF CARY    MAINTENANCE    $ 382,584.00    4/30/2007               
       Total                $ 143,542,844.41                         

 

 



--------------------------------------------------------------------------------

Bonds & Letters of Credit   Page 1 of 1

 

LOGO [g53204g69k19.jpg]  

    Bonds & Letters of Credit

 

      Bonds & Letters of
Credit    |    Banks & Sureties    |    Reports    |    Utilities          

Marcia Howard

           

Marcia.Howard@Pulte.com

  LOGO [g53204g92t83.jpg]
            17 Matches     Bond & Letter of Credit Search Results    

 

Bond/LC

  

Company

  

Bank/Surety

  

Beneficiary

  

Bond/LC Type

   Current Amount    Issued    Cancel Date

203909

   DELAWARE VALLEY MARKET    WACHOVIA    UPPER MAKEFIELD TNSHIP    PERFORMANCE
   $ 1,250,367.01    6/30/2003   

204136

   INDIANAPOLIS MARKET    WACHOVIA    MORGAN & ASSOCIATES    FINANCIAL GUARANTEE
   $ 250,000.00    7/17/2003   

204457

   DELAWARE VALLEY MARKET    WACHOVIA    BUCKS COUNTY WATER AND SEWER   
PERFORMANCE    $ 78,000.00    8/7/2003   

401338

   DELAWARE VALLEY MARKET    WACHOVIA    DOYLESTOWN TOWNSHIP    PERFORMANCE    $
315,082.00    11/12/1997   

405424

   DELAWARE VALLEY MARKET    WACHOVIA    BUCKS COUNTY WATER    PERFORMANCE    $
71,200.00    11/17/1997   

405530

   DELAWARE VALLEY MARKET    WACHOVIA    DOYLESTOWN TOWNSHIP    PERFORMANCE    $
10,000.00    1/20/1998   

412851

   NEW ENGLAND MARKET    WACHOVIA    TOWN OF NORTH KINGSTOWN    PERFORMANCE    $
68,533.50    5/23/2000   

420228

   DELAWARE VALLEY MARKET    WACHOVIA    UPPER MAKEFIELD TWSP    PERFORMANCE   
$ 3,660,280.42    3/6/2002   

422131

   DELAWARE VALLEY MARKET    WACHOVIA    BUCKS COUNTY WATER    PERFORMANCE    $
82,000.00    7/30/2002   

519668

   DELAWARE VALLEY MARKET    WACHOVIA    BUCKS COUNTY WATER & SEWER   
PERFORMANCE    $ 33,000.00    10/3/1996   

SM214566

   RALEIGH MARKET    WACHOVIA    TOWN OF CARY    PERFORMANCE    $ 330,669.00   
7/1/2005   

SM219015W

   GEORGIA SOUTH MARKET    WACHOVIA    COLE TRACT ASSOCIATES, LP.    FINANCIAL
GUARANTEE    $ 100,000.00    3/22/2006   

SM219017W

   GEORGIA SOUTH MARKET    WACHOVIA    COLE TRACT ASSOCIATES, LP.    FINANCIAL
GUARANTEE    $ 100,000.00    3/22/2006   

SM219761W

   SOUTH CAROLINA COASTAL MARKET    WACHOVIA    TOWN OF BLUFFTON    PERFORMANCE
   $ 9,059,000.00    5/4/2006   

SM221385W

   CHARLOTTE MARKET    WACHOVIA    EAST LINCOLN LAND CO., INC    FINANCIAL
GUARANTEE    $ 130,000.00    8/10/2006   

SM221386W

   CHARLOTTE MARKET    WACHOVIA    EAST LINCOLN LAND CO., INC    FINANCIAL
GUARANTEE    $ 100,000.00    8/10/2006   

SM223898W

   CHARLOTTE MARKET    WACHOVIA    EAST LINCOLN LAND CO., INC    FINANCIAL
GUARANTEE    $ 600,000.00    1/16/2007                             Total      
         $ 16,238,131.93                               

2.2.0

   Copyright © 2005 Pulte Homes, Inc. All rights reserved.

 

 